Citation Nr: 1200433	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-19 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for obstructive sleep apnea associated with residuals of traumatic brain injury.

3.  Entitlement to an effective date earlier than September 26, 2007, for the grant of service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	None


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from February 1980 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) from March 2008, September 2009, and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Salt Lake City, Utah, and Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates against a finding that any currently diagnosed diabetes mellitus, type II, is related to the Veteran's active military service, and diabetes mellitus is not shown to have been manifested to a compensable degree within one year after separation from service.

2.  The competent and probative evidence preponderates against a finding that the Veteran's sleep apnea is related to active military service or is proximately due to or the result of the Veteran's service-connected traumatic brain injury, on either a causation or aggravation basis.

3.  The Veteran filed his initial claim seeking service connection for TBI on September 26, 2007.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by service and may not be presumed to have been incurred as a result of such service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Sleep apnea was not incurred in or aggravated by service, nor is it shown to be due to, the result of, or aggravated by the Veteran's service-connected TBI.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  The criteria for an effective date for an award of service connection for traumatic brain injury prior to September 26, 2007, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In November 2007, April 2009, April 2010, August 2010, and January 2011 VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the March 2008, September 2009 and August 2010 rating decisions and July 2008 and January 2011 SOCs explained the basis for the RO's action, and the SOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the November 2007, April 2009, April 2010, August 2010 and January 2011 letters which VA sent to the Veteran.

The RO did not afford the Veteran a VA examination for diabetes mellitus, type II, on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  While the Veteran had been diagnosed with diabetes mellitus, type II, there is no indication that it is associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

The Board finds that the VA opinion which was obtained pertaining to obstructive sleep apnea is sufficient, because the VA physician supported his conclusion with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

A.  Service Connection for Diabetes Mellitus, Type II, and Obstructive Sleep Apnea

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under § 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 498, 253 (1999) (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2011); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2011).

The Veteran's service treatment records do not show any complaints, treatment, or diagnosis of obstructive sleep apnea or diabetes mellitus, type II.  The post-service treatment records show that as of May 2006 the Veteran had a diagnosis of type II diabetes mellitus, for which he was prescribed insulin.  June 2006 VA treatment records indicate that the Veteran was "stressed out" from having been diagnosed with diabetes mellitus, and had been prescribed medication in addition to insulin.  Later in the month the Veteran asked if he could be taken off insulin so he could resume working as a truck driver.  In September 2007 the Veteran asked to have a letter written stating that he could no longer work in his field due to use of insulin.  It was noted that he had refused insulin at an appointment earlier that day, and that any letter would have to come from his primary care physician.  The treatment records indicate that the Veteran refused insulin because he did not want to lose his job, and that he wished to speak with someone about job retraining. November 2007 treatment records indicate that the Veteran had been diagnosed with diabetes in 2006 but had symptoms before that.  December 2007 treatment notes indicate that the Veteran's glucose averages were improving with the addition of a third medication to his regimen.  

In March 2009 the Veteran's VA primary care physician wrote that the Veteran had a history of diabetes that could no longer be controlled with oral medication.  In February 2009 the Veteran started using insulin by injection while in the emergency room with out of control blood sugar.  The doctor felt that the Veteran was unable to continue working as a truck driver and that he was temporarily disabled until his blood sugars were better controlled, which would probably be in about a month.

The primary care physician's February 2009 statement was issued after the July 2008 SOC, and the RO did not issue an SSOC.  An SSOC must be furnished to the appellant and his representative when additional pertinent evidence is received after an SOC is issued.  38 C.F.R. § 19.31 (2011).  In the present case, the Board finds that the statement from the primary care physician is not pertinent to the issue of service connection because he did not express an opinion as to etiology.  Therefore, it is not necessary to remand the claim for an SSOC.

Regarding sleep apnea, in August 2010 a VA opinion was obtained which stated that it was not caused by and was not the result of the service-connected post-concussional disorder (traumatic brain injury).  The rationale was that obstructive sleep apnea is due to a physical obstruction of the upper airway.  For the most part, a concussion-type injury will not cause any alteration of the structure of the upper airway.  If a concussional-type injury causes sleep apnea it is generally central sleep apnea.  Unlike obstructive sleep apnea, this is not treated with a CPAP machine.

J.A.C., M.D., who treats the Veteran at a VA polytrauma/traumatic brain injury clinic, wrote in October 2010 that the Veteran continued to have impaired sleep despite a diagnosis of obstructive sleep apnea and compliance using a CPAP device.  Dr. C opined that, given the Veteran's persistent complaints of impaired sleep, including delayed sleep onset and sleep maintenance, it is likely that the Veteran has an additional sleeping disorder.  The differential diagnosis for this sleep disorder includes a component of central sleep apnea as well as post-TBI sleep disorder.  Dr. C felt that the Veteran had a complicated sleep etiology for his sleep disorder that had been aggravated since his injury in 1981.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms such as difficulty sleeping because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau, 492 F.3d at 1377, n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

The Board notes that the Veteran has a separate claim pending for sleep disorders other than obstructive sleep apnea.  In addition, Dr. C's opinion does not indicate that the obstructive sleep apnea is related to the Veteran's service, including the TBI.  The only competent opinion regarding the Veteran's obstructive sleep apnea is the August 2010 VA opinion that it was not caused by or a result of the service-connected post-concussional disorder (traumatic brain injury).

There are no competent opinions of record that the Veteran's diabetes mellitus, type II, is related to his active service.  The record indicates that the Veteran was diagnosed in 2006, which was over 21 years after his active service, and he did not have treatment before then.  In this regard, evidence of a prolonged period without medical complaint or treatment, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  November 2007 treatment records indicate that the Veteran had symptoms of diabetes before 2006.  However, there is no indication from the record that he had symptoms during service or within one year after service.  In addition, there is no indication from the record that there is an etiological relationship between the Veteran's active service and his claimed diabetes mellitus, type II.

Because the evidence preponderates against the claim of service connection for diabetes mellitus, type II, and obstructive sleep apnea associated with residuals of traumatic brain injury, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

B.  Effective Date Earlier than September 26, 2007, for the Grant of Service Connection for Traumatic Brain Injury

Generally, the effective date for the grant of service connection for claimed residuals of a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim, or the date entitlement arose, whichever is later.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

VA's claims process recognizes both formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary (e.g., the Veteran's VA Form 21-526).  38 U.S.C.A. § 5101; 38 C.F.R. § 3.151.  In addition, any communication or action indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the formal claim.  When a claim has been filed which meets the requirement of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (2011).

38 C.F.R. § 3.157 notes the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is later.  However, this regulation also notes that the receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.  Since the Veteran's appeal in this case flows from his original claim for service connection for traumatic brain injury, the provisions of 38 C.F.R. § 3.157 are not for application.

The term "application" is not defined in the statute.  However, the regulations use the terms "claim" and "application" interchangeably, and they are considered to be equivalent, broadly defined to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Court in Rodriguez, supra, stated that, for purposes of establishing the requirements and procedures for seeking VA benefits, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define a "claim," informal and formal, as a "communication in writing."  The Court further noted that, when 38 C.F.R. § 3.155(a) refers to an "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  Furthermore, 38 C.F.R. § 3.155 does not specify any form that an informal claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the law administered by the Department," and that it "identify the benefits sought."

The provisions of 38 C.F.R. § 3.155(b) state that a communication received from a service organization, an attorney, or an agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.

In the present case, the Veteran applied for service connection on September 26, 2007.  The Veteran is also service-connected for scars due to residuals of a head injury with an effective date of June 30, 1994.  However, there is no indication from the record that there was any representation from the Veteran or his representative prior to September 26, 2007 regarding TBI.  Furthermore, there were no clinical reports received prior to September 26, 2007 related to traumatic brain injury.  Therefore, there was no application, either formal or informal, for service connection for traumatic brain injury before September 26, 2007.  Although the Board sympathizes with the Veteran, the claim for an earlier effective date for the award of service connection for traumatic brain injury must be denied.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.400.  



ORDER

Service connection for diabetes mellitus, type II is denied.

Service connection for obstructive sleep apnea associated with residuals of traumatic brain injury is denied.

An effective date earlier than September 26, 2007 for the award of service connection for traumatic brain injury is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


